Case 2:19-cv-00341-HCN-DBP Document 31-10 Filed 08/24/20 PageID.326 Page 1 of 4




                       Exhibit 10
Case 2:19-cv-00341-HCN-DBP Document 31-10 Filed 08/24/20 PageID.327 Page 2 of 4




                                UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH


  AARON JAMES and TIFFANY JAMES,                         DECLARATION OF CHRISTINE
  Heirs and Proposed Personal Representatives            MIKELL
  of the Estate of Zane James,

                 Plaintiffs,
                                                         Case No. 2:19CV341 HCN DBP
         vs.

  CASEY DAVIES, and COTTONWOOD
  HEIGHTS;                                               Judge Howard C. Nielson, Jr.
                                                         Magistrate Judge Dustin B. Pead
                 Defendants.


         CHRISTINE MIKELL declares as follows:

         1.      I am over the age of eighteen and have personal knowledge of the following.

         2.      I am a member of the Cottonwood Heights City Council, representing Council

  District 4. I have held that office since January 2018.

         3.      The only video footage I have seen regarding the shooting of Zane James is

  footage following the shooting, including post-shooting response.

         4.      Tiffany James and I have been in the same women’s energy group for over two

  years. I did not know that she was the mother of Zane James until approximately June 2020.

         5.      Ms. James requested a call with me on July 28th. It was our first discussion in

  which we mutually acknowledged that it was her son who was shot by the Cottonwood Heights

  Police Department. She stated that she just wanted to discuss police reform with the City. I told

  her that since the City is in litigation regarding the death of her son that I was not allowed to
Case 2:19-cv-00341-HCN-DBP Document 31-10 Filed 08/24/20 PageID.328 Page 3 of 4




  discuss the subject with her, other than to express empathy regarding the death of her son, and

  sympathy in reviewing the publicized details including the reports and video of the incident.

         6.      During this conversation, I mentioned that I had seen footage of the “incident” or

  “shooting incident,” referring to the one video I had seen, which was the video following the

  actual shooting.

         7.      Ms. James called me again a second time, and I answered her call. I do not

  remember the date of the second call, but it was likely on August 4th before our City Council

  meeting. She shared with me the points she made later at the Council meeting. Ms. James also

  asked me if I would support police reform legislation along with local legislators. I told her,

  again that we are in litigation and I do not know if I’m allowed to discuss police reform issues

  with her, but that as a general matter, yes, I do personally understand and would support dialog,

  discussions and/or reforms.

         8.      I have never told Ms. James that Cottonwood Heights has or had video footage of

  the actual shooting of Zane James. I have not seen any such video footage. There may have

  been some misunderstanding by Ms. James based on my reference to footage of the “incident” or

  “shooting incident.”

         9.      I am not aware of any video footage of the actual shooting of Zane James; I only

  am aware of the post-shooting video footage discussed above. I have re-watched the post-

  shooting video footage and believe that it is what I had seen previously, and that I have not seen

  any other video footage of the incident.




                                                   2
Case 2:19-cv-00341-HCN-DBP Document 31-10 Filed 08/24/20 PageID.329 Page 4 of 4




         I declare under criminal penalty under the law of Utah that the foregoing is true and

  correct.

                    20 day of August, 2020, in Salt Lake County, Utah.
         DATED this _____



                                               Christine Mikell




                                                  3
